OPINION — AG — ** DEDUCTIONS FOR SUBSTITUTE TEACHERS ** A SCHOOL DISTRICT MAY NOT DEDUCT MORE THAN ACTUAL AMOUNT NECESSARY TO PAY THE SUBSTITUTE TEACHER PROVIDED FOR A TEACHER WHO HAS EXHAUSTED HIS SICK LEAVE AND IS ABSENT DUE TO ILLNESS (SICK). A SCHOOL DISTRICT MAY NOT DEDUCT MORE THAN THE ACTUAL AMOUNT NECESSARY TO PAY THE SUBSTITUTE TEACHER PROVIDED FOR A TEACHER WHO MUST BE ABSENT FOR THE REASON OF PERSONAL BUSINESS. A SCHOOL DISTRICT MAY NOT DEDUCT ANYTHING FROM THE TEACHER'S SALARY WHEN HE IS ABSENT FOR EITHER ILLNESS OR PERSONAL BUSINESS AND NO SUBSTITUTE IS PROVIDED. A SCHOOL DISTRICT MAY NOT DEDUCT A DAY OF SICK LEAVE FROM A TEACHER'S ACCUMULATED SICK LEAVE FOR A DAY SCHOOL IS NOT ACTUALLY TAUGHT AND NO SUBSTITUTE IS PROVIDED. A SCHOOL DISTRICT MAY NOT PROVIDED NOT MORE THAN FIVE (5) DAYS EMERGENCY LEAVE, BUT THERE IS NO MANDATORY REQUIREMENT THAN ANY EMERGENCY LEAVE DAYS BE ALLOTTED. SUCH EMERGENCY LEAVE DAYS ARE TO BE ACCRUED AT THE RATE OF ONE DAY PER CALENDAR MONTH BASED UPON A TEN MONTH SCHOOL YEAR, UNLESS A FASTER RATE OF ACCRUAL IS PROVIDED BY THE SCHOOL DISTRICT. A SCHOOL DISTRICT MAY NOT RESTRICT EMERGENCY LEAVE TO ONLY CERTAIN DAYS OF THE YEAR OR DAYS OF THE WEEK. CITE: 70 Ohio St. 1971, 6-105 [70-6-105], 70 Ohio St. 1971, 6-104 [70-6-104] (JOE LOCKHART)